SUPPLEMENTAL DETAILED ACTION
	Please consider the instant non-final office action in place of the previously mailed non-final office action mailed 9 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11, and 15 of U.S. Patent No. 10755050. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations.

Claim 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10755050 in view of Arnold et al. (U.S. Patent Publication 2009/0164233), hereinafter Arnold.
Claims 1 and 11 or ‘050 recite a method of automatedly analyzing an outgoing message composed at a customer engagement center desktop, prior to receipt of the outgoing message at an ultimate destination, to detect a plurality of errors, assigning an analytical score to the outgoing message based on the analysis, comparing the analytical score to a quality threshold, repeating transmitting the outgoing message to the CSR or to the set of QA staff for correction until the analytical 
Arnold shows
automatedly analyzing an outgoing message composed within a customer engagement center (CEC), prior to receipt of the outgoing message at an ultimate destination (i.e. intended recipient) outside of the CEC, to detect a plurality of errors ([0040]; i.e. contain content that violate rules such as security, ethical or legal rules) based on a set of analytical requirements; ([0106]; i.e. key words/phrases in a knowledge database) ([0027]; [0033]; Fig. 4, 400; [0062]; i.e. A message is intercepted by EMFP proxy service to analyze the message for key words or phrases that indicate violations of security, ethical or legal rules.)
receiving an update to the set of analytical requirements prior to transmitting the outgoing message to the ultimate destination; ([0141]; [0105]; [0106]; Fig. 11; i.e. The knowledge database containing the keywords/phrases may be updated at any time by a human representative which is then updated on the customer/business system.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘050 to incorporate the teachings of Arnold wherein the errors are detecting based on a set of analytical requirements and receiving an update to the set of analytical requirements prior to transmitting the outgoing message to the ultimate destination to allow for updates to the requirements for detecting errors.



Patent NO. 10755050
Claim 21 (and similarly claim 25)
A method for text analysis and routing of outgoing messages, comprising: 




intercepting, within a customer engagement center (CEC), an outgoing message prior to receipt of the outgoing message at an ultimate destination outside of the CEC, wherein the outgoing message is composed by a customer service representative (CSR); 

performing an automated analysis of the outgoing message to detect a plurality of errors; 


assigning an analytical score to the outgoing message based on the analysis; 

comparing the analytical score to a quality threshold; 


returning the outgoing message to the CSR for correction when the analytical score is higher than the quality threshold; 





again, intercepting the transmission of the corrected outgoing message prior to transmitting the corrected outgoing message to the ultimate destination and performing the analysis, analytical assignment, and returning steps until the analytical score is less than the quality threshold; and 

transmitting the corrected outgoing message to the ultimate destination when the analytical score is less than the quality threshold.

A method for text analysis and routing of outgoing messages, comprising: initiating transmission of an outgoing message to an ultimate destination, wherein the transmission is initiated from a customer engagement center (CEC) desktop; 
intercepting the transmission of the outgoing message using a text analytics service (TAS) unit prior to transmitting the outgoing message to the ultimate destination, wherein the outgoing message is composed on the customer engagement center (CEC) desktop; 

performing an automated analysis of the outgoing message using a TAS software module to detect a plurality of errors; 

assigning an analytical score to the outgoing message based on the analysis; 

comparing the analytical score to a quality threshold;

Claim 3
The method of claim 1, further comprising transmitting the outgoing message to a customer service representative (CSR) or to a set of quality assurance (QA) staff for correction before transmitting the outgoing message to the ultimate destination.

Claim 11
The method of claim 3, further comprising repeating transmitting the outgoing message to the CSR or to the set of QA staff for correction until the analytical score is below the quality threshold and the outgoing message does not include red flag features.

Claim 1
and transmitting the outgoing message to the ultimate destination when the analytical score is less than the quality threshold.

A method for text analysis and routing of outgoing messages, comprising: 




intercepting, within a customer engagement center (CEC) an outgoing message prior to receipt of the outgoing message at an ultimate destination outside of the CEC, wherein the outgoing message is composed by a customer service representative (CSR); 

performing an automated analysis of the outgoing message to detect a plurality of errors; 


assigning an analytical score to the outgoing message based on the analysis; 

comparing the analytical score to a QA staff threshold; 








repeating the intercepting, automated analysis, assignment of analytical score, and comparing steps listed above on the corrected outgoing message until the analytical score is less than the QA staff threshold; and 



transmitting the corrected outgoing message to the ultimate destination when the analytical score is less than the QA staff threshold.

A method for text analysis and routing of outgoing messages, comprising: initiating 
intercepting the transmission of the outgoing message using a text analytics service (TAS) unit prior to transmitting the outgoing message to the ultimate destination, wherein the outgoing message is composed on the customer engagement center (CEC) desktop; 

performing an automated analysis of the outgoing message using a TAS software module to detect a plurality of errors; 

assigning an analytical score to the outgoing message based on the analysis; 

comparing the analytical score to a quality threshold;

Claim 3
The method of claim 1, further comprising transmitting the outgoing message to a 

Claim 11
The method of claim 3, further comprising repeating transmitting the outgoing message to the CSR or to the set of QA staff for correction until the analytical score is below the quality threshold and the outgoing message does not include red flag features.

Claim 1
and transmitting the outgoing message to the ultimate destination when the analytical score is less than the quality threshold.


A method for text analysis and routing of outgoing messages, comprising: 

based on a set of analytical requirements; 








assigning a first analytical score to the outgoing message based on the analysis; -4-Preliminary Amendment Dated July 28, 2020 Attorney Docket No. 53877.208 

comparing the first analytical score to a quality threshold; 

receiving an update to the set of analytical requirements prior to transmitting the outgoing message to the ultimate destination; 

based on the updated set of analytical requirements; repeating the assigning and comparing steps above; and 


transmitting the outgoing message to the ultimate destination when the analytical score is less than the quality threshold.

A method for text analysis and routing of outgoing messages, comprising: 


intercepting the transmission of the outgoing message using a text analytics service (TAS) unit prior to transmitting the outgoing message to the ultimate destination, wherein the outgoing message is composed on the customer engagement center (CEC) desktop; 
performing an automated analysis of the outgoing message using a TAS software module to detect a plurality of errors; 

assigning an analytical score to the outgoing message based on the analysis; 

comparing the analytical score to a quality threshold;




Claim 11

Claim 1
and transmitting the outgoing message to the ultimate destination when the analytical score is less than the quality threshold.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 (and similarly claim 32) recites the limitations automatedly analyzing an outgoing message…to detect a plurality of errors based on a set of analytical requirements, receiving an update to the set of analytical requirements prior to transmitting the outgoing message to the ultimate destination, and automatically reanalyzing the outgoing message, prior to transmitting it to the ultimate destination, to detect a plurality of errors based on the updated set of analytical requirements. It appears that there is no support for these limitations as recited and presented. The specification details that an outgoing message may be analyzed to detect flagged features or characteristics. These analytical characteristics and flagged features along with a scoring methodology and a score weight may be updated at regular intervals or as-needed. ([0019]) The examiner is unable to find any details in the specification that support updating the analytical requirements after analyzing the outgoing message with the analytical requirements and then reanalyzing the message with the updated analytical requirements prior to transmitting.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 (and similarly claim 38) recites the acronym QA. The longer name associated with this acronym is unclear. The examiner requests that the first time this acronym is used in a claim set that the acronym be spelled out.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (International Patent Publication WO2007/027112), hereinafter Smith, in view of Arnold et al. (U.S. Patent Publication 2009/0164233), hereinafter Arnold.
Regarding claim 21, Smith shows
A method for text analysis and routing of outgoing messages, comprising: (Fig. 1, 1/2/4/13; Page 5, lines 8-16 and 26-28; i.e. A method performed by server system implementing message server. A server inherently contains the processor, memory and instructions to perform the method.)
intercepting, within a customer engagement center (CEC), (Page 6, lines 4-6; Fig. 1, 1/2/4/13/5; Page 5, lines 8-16 and 26-28; i.e. call center comprising client computers of customer service representatives and server system implementing message server) an outgoing message prior to receipt of the outgoing message at an ultimate destination (i.e. final recipient/customer) outside of the CEC, (Page 6, lines 7-10) wherein the outgoing message is composed by a customer service representative 
performing an automated analysis of the outgoing message to detect a plurality of errors; (i.e. unacceptable words) (Page 6, lines 17-23; Page 8, bullet 2; i.e. The message is analyzed for profanity/unacceptable words.)
transmitting the corrected outgoing message to the ultimate destination   (Page 8, line 29 – Page 9, line 8; Page 7, lines 1-3; i.e. The QA user may amend/correct the message and then the message is transmitted to the final recipient.)
However, Smith fails to show
assigning an analytical score to the outgoing message based on the analysis; 
comparing the analytical score to a quality threshold; 
returning the outgoing message to the CSR for correction when the analytical score is higher than the quality threshold; 
again, intercepting the transmission of the corrected outgoing message prior to transmitting the corrected outgoing message to the ultimate destination and performing the analysis, analytical assignment, and returning steps until the analytical score is less than the quality threshold; and 
transmitting the corrected outgoing message to the ultimate destination when the analytical score is less than the quality threshold.  
Arnold shows
intercepting an outgoing message prior to receipt of the outgoing message at an ultimate destination (i.e. intended recipient) ([0027]; [0033]; Fig. 4, 400; i.e. A message is intercepted by EMFP proxy service.)
performing an automated analysis of the outgoing message ([0062])
assigning an analytical score to the outgoing message based on the analysis; ([0062]; [0109]; [0110])
comparing the analytical score to a quality threshold; ([0117]; [0119])
returning the outgoing message to the CSR (i.e. sender of message) for correction when the analytical score is higher than the quality threshold; ([0119]; [0046]; [0047])
again, intercepting the transmission of the corrected outgoing message prior to transmitting the corrected outgoing message to the ultimate destination and performing the analysis, analytical assignment, and returning steps until the analytical score is less than the quality threshold; and ([0047], lines 1-4; [0004], lines 19-35; [0027]; i.e. If the outgoing message is above the quality threshold then it will be returned to the sender for revision. The sender may resend the message where it will be placed on the outbound message queue for the re-analysis by the proxy service. The proxy will only send it on to the recipient when the score is no longer above the threshold.)
transmitting the corrected outgoing message to the ultimate destination ([0026]; i.e. recipient’s mailbox via MTA) when the analytical score is less than the quality threshold.  ([0123]; [0046]; [0119])
Arnold and Smith are considered analogous art because they involve filtering of outgoing messages. Smith shows analyzing outgoing messages to identify messages with certain language from a company agent to a customer. Arnold shows that such analysis may include scoring the messages and comparing the score to a threshold to identify the messages with errors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Arnold wherein assigning an analytical score to the outgoing message based on the analysis, comparing the analytical score to a quality threshold, returning the outgoing message to the CSR for correction when the analytical score is higher than the quality threshold, again, intercepting the transmission of the corrected outgoing message prior to transmitting the corrected outgoing message to the ultimate destination and performing the analysis, analytical 

Regarding claim 22, Smith in view of Arnold shows all of the features with respect to claim 21 as outlined above. Smith in view of Arnold further shows
The method of claim 21, wherein the outgoing message is composed on a CEC desktop. (Fig. 1; i.e. client computer) (Smith: Page 1, lines 22-24; Page 5, lines 8-16)  

Regarding claim 23, Smith in view of Arnold shows all of the features with respect to claim 21 as outlined above. Smith in view of Arnold further shows
The method of claim 21, the method further comprising initiating a transmission of the outgoing message to the ultimate destination prior to the interception step.  (Smith: Page 6, lines 17-23; Page 3, lines 21-24; i.e. The sender initiates a transmission by finalizing the message and sending to the first queue for analysis.)

Regarding claim 24, Smith in view of Arnold shows all of the features with respect to claim 21 as outlined above. Smith in view of Arnold further shows
The method of claim 23, wherein the transmission is initiated from a CEC desktop.  (Smith: Page 5, lines 8-16; Page 1, lines 22-24; Page 6, 17-18; i.e. The transmission to the server/first queue is initiated when the user of the client computer/CEC desktop indicates the created communication is complete or finalizes the message to be sent on the client computer.)



Regarding claim 26, this system claim comprises limitations substantially the same as those detailed in claim 22 above and is accordingly rejected on the same basis.

Regarding claim 27, this system claim comprises limitations substantially the same as those detailed in claim 23 above and is accordingly rejected on the same basis.

Regarding claim 28, this system claim comprises limitations substantially the same as those detailed in claim 24 above and is accordingly rejected on the same basis.

Regarding claim 35, Smith shows
A method for text analysis and routing of outgoing messages, comprising: (Fig. 1, 1/2/4/13; Page 5, lines 8-16 and 26-28; i.e. A method performed by server system implementing message server. A server inherently contains the processor, memory and instructions to perform the method.)
intercepting, within a customer engagement center (CEC) (Page 6, lines 4-6; Fig. 1, 1/2/4/13/5; Page 5, lines 8-16 and 26-28; i.e. call center comprising client computers of customer service representatives and server system implementing message server) an outgoing message prior to receipt of the outgoing message at an ultimate destination (i.e. final recipient/customer) outside of the CEC, (Page 6, lines 7-10) wherein the outgoing message is composed by a customer service representative (CSR); (i.e. staff member/operator of call center who sends message to customer) (Page 8, lines 29-31; Page 6, lines 7-10; Page 1, 7-10; i.e. The server system implementing the messaging server intercepts a message from an operator of the call center to a customer.)  
performing an automated analysis of the outgoing message to detect a plurality of errors; (i.e. unacceptable words) (Page 6, lines 17-23; Page 8, bullet 2; i.e. The message is analyzed for profanity/unacceptable words.)
routing the outgoing message to one of a plurality of QA staff (i.e. QA user) for correction of the detected plurality of errors; (Page 6, lines 17-26; Page 8, line 29 – Page 9, line 4)
transmitting the corrected outgoing message to the ultimate destination   (Page 8, line 29 – Page 9, line 8; Page 7, lines 1-3; i.e. The QA user may amend/correct the message and then the message is transmitted to the final recipient.)
However, Smith fails to show
assigning an analytical score to the outgoing message based on the analysis; 
comparing the analytical score to a QA staff threshold; 
routing the outgoing message to one of a plurality of QA staff for correction of the detected plurality of errors; 
repeating the intercepting, automated analysis, assignment of analytical score, and comparing steps listed above on the corrected outgoing message until the analytical score is less than the QA staff threshold; and 
transmitting the corrected outgoing message to the ultimate destination when the analytical score is less than the QA staff threshold.
Arnold shows
intercepting an outgoing message prior to receipt of the outgoing message at an ultimate destination (i.e. intended recipient) ([0027]; [0033]; Fig. 4, 400; i.e. A message is intercepted by EMFP proxy service.)
performing an automated analysis of the outgoing message based on the analysis ([0062])
assigning an analytical score to the outgoing message based on the analysis; ([0062]; [0109]; [0110])
comparing the analytical score to a QA staff threshold; (i.e. The message is compared to a threshold in order to determine whether to send the message back to a staff member for correction. Therefore, the threshold is considered a QA staff threshold.) ([0117]; [0119]; [0047])
routing the outgoing message to one of a plurality of QA staff (i.e. The sender of message/the sender of the message is considered a QA staff because they revise the unsent message. There may be any number of employees/senders of messages in business.) for correction of the detected plurality of errors; ([0119]; [0046]; [0047]; [0021])
repeating the intercepting, automated analysis, assignment of analytical score, and comparing steps listed above on the corrected outgoing message until the analytical score is less than the QA staff threshold; and ([0047], lines 1-4; [0004], lines 27-35; [0027]; i.e. If the outgoing message is above the quality threshold then it will be returned to the sender for revision.  The sender may resend the message where it will be placed on the outbound message queue for the re-analysis by the proxy service. The proxy will only send it on to the recipient when the score is no longer above the threshold.))
transmitting the corrected outgoing message to the ultimate destination ([0026]; i.e. recipient’s mailbox via MTA) when the analytical score is less than the QA staff threshold. ([0123]; [0046]; [0119])
Arnold and Smith are considered analogous art because they involve filtering of outgoing messages. Smith shows analyzing outgoing messages to identify messages with certain language from a company agent to a customer. Arnold shows that such analysis may include scoring the messages and comparing the score to a threshold to identify the messages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Arnold assigning an analytical score to the outgoing message based on the analysis, comparing the analytical score to a QA staff threshold, routing the outgoing 

Regarding claim 36, Smith in view of Arnold shows all of the features with respect to claim 21 as outlined above. Smith in view of Arnold further shows
The method of claim 35, wherein the outgoing message is composed on a CEC desktop. (Fig. 1; i.e. client computer) (Smith: Page 1, lines 22-24; Page 5, lines 8-16) 

Regarding claim 37, Smith in view of Arnold shows all of the features with respect to claim 21 as outlined above. Smith in view of Arnold further shows
The method of claim 35, the method further comprising initiating a transmission of the outgoing message to the ultimate destination prior to the analyzing step, (Smith: Page 6, lines 17-23; Page 3, lines 21-24) wherein the transmission is initiated from a CEC desktop. (Fig. 1; i.e. client computer) (Smith: Page 5, lines 8-16; Page 1, lines 22-24; Page 6, 17-18; i.e. The transmission to the server/first queue is initiated when the user of the client computer/CEC desktop indicates the created communication is complete or finalizes the message to be sent on the client computer.)

Regarding claim 38, this system claim comprises limitations substantially the same as those detailed in claim 35 above and is accordingly rejected on the same basis.



Regarding claim 40, this system claim comprises limitations substantially the same as those detailed in claim 37 above and is accordingly rejected on the same basis.

Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Smith.
Regarding claim 29, Arnold shows
A method for text analysis and routing of outgoing messages, comprising: ([0027]; Fig. 4, 200; i.e. A method implemented by server implementing the proxy service. The server would inherently contain a processor, memory, and instructions to implement the method of the proxy service.)
automatedly analyzing an outgoing message  (i.e. intended recipient) to detect a plurality of errors ([0040]; i.e. contain content that violate rules such as security, ethical or legal rules) based on a set of analytical requirements; ([0106]; i.e. key words/phrases in a knowledge database) ([0027]; [0033]; Fig. 4, 400; [0062]; i.e. A message is intercepted by EMFP proxy service to analyze the message for key words or phrases that indicate violations of security, ethical or legal rules.)
assigning a first analytical score to the outgoing message based on the analysis; ([0062]; [0109]; [0110])
comparing the first analytical score to a quality threshold; ([0117]; [0119]; [0114])
receiving an update to the set of analytical requirements prior to transmitting the outgoing message to the ultimate destination; ([0141]; [0105]; [0106]; Fig. 11; i.e. The knowledge database 
automatedly reanalyzing the outgoing message, prior to transmitting it to the ultimate destination, to detect a plurality of errors based on the updated set of analytical requirements; ([0047], lines 1-4; [0004], lines 19-35; i.e. If the outgoing message is above the quality threshold then it will be returned to the sender for revision. The sender may resend the message and it will only be sent on the recipient when the score is no longer above the quality threshold.)
repeating the assigning and comparing steps above; and ([0047], lines 1-4; [0004], lines 19-35; [0027]; i.e. If the outgoing message is above the quality threshold then it will be returned to the sender for revision. The sender may resend the message where it will be placed on the outbound message queue for the re-analysis by the proxy service. The proxy will only send it on to the recipient when the score is no longer above the threshold.)
transmitting the outgoing message to the ultimate destination ([0026]; i.e. recipient’s mailbox via MTA) when the analytical score is less than the quality threshold. ([0123]; [0046]; [0119])
However, Arnold fails to show
automatedly analyzing an outgoing message composed within a customer engagement center (CEC), prior to receipt of the outgoing message at an ultimate destination outside of the CEC,
 Smith shows
automatedly analyzing an outgoing message composed within a customer engagement center (CEC), (Fig. 1, 1/2/4/13; i.e. call center including client computers for composing messages to be sent) (Smith: Page 1, lines 22-24; Page 5, lines 8-16) prior to receipt of the outgoing message at an ultimate destination (i.e. final recipient/customer) outside of the CEC, to detect a plurality of errors (i.e. unacceptable words) based on a set of analytical requirements; (i.e. unacceptable words) (Page 6, lines 
Smith and Arnold are considered analogous art because they involve filtering of outgoing messages. Arnold shows filtering outgoing messages from a business to prevent inappropriate messages from being sent. Smith shows that such filtering may occur in a customer engagement center. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnold to incorporate the teachings of Smith wherein automatedly analyzing an outgoing message composed within a customer engagement center (CEC), prior to receipt of the outgoing message at an ultimate destination outside of the CEC. Doing so provides for quality assurance in a customer engagement center scenario. 

Regarding claim 30, Arnold in view of Smith shows all of the features with respect to claim 29 as outlined above. Arnold in view of Smith further shows
The method of claim 29, wherein the outgoing message is composed on a CEC desktop. (Fig. 1; i.e. client computer) (Smith: Page 1, lines 22-24; Page 5, lines 8-16)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnold to incorporate the teachings of Smith wherein the outgoing message is composed on a CEC desktop for the same reason as listed in claim 29.

Regarding claim 31,  
The method of claim 29, the method further comprising initiating a transmission of the outgoing message to the ultimate destination prior to the analyzing step, (Arnold: [0033]; [0027]; i.e. A user at an email client sends a message/initiates a transmission to a recipient and the message is intercepted by the proxy service.) wherein the transmission is initiated from a CEC desktop. (Smith: Page 5, lines 8-16; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnold to incorporate the teachings of Smith wherein the transmission is initiated from a CEC desktop for the same reason as listed in claim 29.
 
Regarding claim 32, this system claim comprises limitations substantially the same as those detailed in claim 29 above and is accordingly rejected on the same basis.

Regarding claim 33, this system claim comprises limitations substantially the same as those detailed in claim 30 above and is accordingly rejected on the same basis.

Regarding claim 34, this system claim comprises limitations substantially the same as those detailed in claim 31 above and is accordingly rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cruz Huertas et al. (U.S. Patent Publication 2018/0225279) – Providing assistance to message sender to avoid sending wrong, offensive or contextually unfitting messages. It is determined if a message negativity is above a threshold.
Dua et al. (U.S. Patent Publication 2015/0278175) – Analyzing a message to determine if it is suitable for intended recipients.

Parikh et al. (U.S. Patent Publication 2017/0300472) – Analyzing messages being created for sentiment in order to determine if the message poses a risk to violating compliance or policy.
Hoover et al. (U.S. Patent Publication 2011/0313757) – Grammar checking messages to be sent.
Housman (U.S. Patent Publication 2018/0367480) – Using machine learning to evaluate an outgoing message.
Baldwin et al. (U.S. Patent Publication 2017/0052949) – Determining if an amount of negativity of a message exceeds a threshold and notifying supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451